327 F.2d 662
Irving I. BASS, Trustee, etc., Appellant,v.Milo v. OLSON, Appellee.
No. 18756.
United States Court of Appeals Ninth Circuit.
February 6, 1964.

Bernfeld & Cohen and Lee J. Cohen, Los Angeles, Cal., for appellant.
Milo V. Olson, Los Angeles, Cal., for appellee.
Before BARNES, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM.


1
Before considering the appeal herein, we are required to pass on appellee's motion to dismiss the appeal. The order of the district court appealed from, dated May 28, 1963, reverses certain findings of fact made by the referee as clearly erroneous, and remands the matter back to the referee for further hearings and findings.


2
Entirely apart from the issue attempted to be raised on this appeal, there exists the requirement of further testimony, further findings and possible second appeal thereon. Thus the order appealed from "did not end the litigation or finally determine the rights of the parties."


3
There therefore exists no appealable order before us. Petersen v. Sampsell, 9 Cir. 1948, 170 F.2d 555; Hillcrest Lumber Co. v. Terminal Factors, Inc., 2 Cir. 1960, 281 F.2d 323.


4
We would, if we could, determine the issue raised on this appeal, but we cannot. We will, however, look with favor upon a motion to hear a subsequent appeal, if any, on the existing briefs, an enlarged transcript, additional typewritten briefs, if any are necessary, and an expedited time schedule.